



Exhibit 10.3


PRIVILEGED AND CONFIDENTIAL




February 28, 2017


Mark D. Morelli
4 Wedgwood Road
Wellesley Hills, MA 02481






Re:     Change in Control Agreement




Dear Mark:


Columbus McKinnon Corporation (the "Company") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the Company
(the "Board") recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.


The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company's
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control of the Company.


In order to induce you to remain in the employ of the Company in your current
executive position, the Company agrees that you shall receive the severance
benefits set forth in this letter agreement (the "Agreement") in the event your
employment in your current executive position with the Company is terminated
under the circumstances described below subsequent to a "Change in Control of
the Company" (as defined in Section 2).


1.    Term of Agreement. This Change in Control Agreement shall commence
effective the date hereof, and shall continue in effect through October 31,
2020; provided, however, that commencing on November 1, 2020, and each November
1 thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than April 30 of such year, the Company shall
have given notice that it does not wish to extend this Agreement; and provided,
further, that if a Change in Control of the Company, as defined in Section 2,
shall have occurred during the original or extended term of this




--------------------------------------------------------------------------------




Agreement, this Agreement shall continue in effect for a period of not less than
twenty-four (24) months beyond the month in which such Change in Control
occurred.


2.    Change in Control.


(i)    Change in Control Defined. No benefits shall be payable hereunder unless
there shall have been a Change in Control of the Company, as set forth below.
For purposes of this Agreement, a "Change in Control” of the Company shall be
deemed to have occurred if:


(a)    Change in Share Ownership—any "Person," as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any Company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the Company's then outstanding voting securities;


(b)    Change in Board Membership—during any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in paragraph (a), (c), (d) or
(e) of this Section 2) whose election by the Board or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;


(c)    Reorganization Changing Share Ownership—the stockholders of the Company
approve a reorganization, merger or consolidation of the Company with any other
entity, other than (i) a reorganization, merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such
reorganization, merger or consolidation or (ii) a reorganization, merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as herein above defined) beneficially
owns, directly or indirectly, 20% or more of the combined voting power of the
Company's then outstanding voting securities;


(d)    Disposition of Substantially All Company Assets—any Person or Persons
acquire all or substantially all of the assets of the Company, whether in a
single transaction or series of transactions; or




--------------------------------------------------------------------------------




(e)    Shareholders Approve Dissolution etc.—the stockholders of the Company
approve a plan of dissolution or complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets.


3.    Termination of Employment In Connection With Change in Control.


(i)    General. If any of the events described in Section 2 constituting a
Change in Control of the Company shall have occurred while this Agreement is in
effect, you shall be entitled to the benefits provided in Section 4(iii) upon
termination of your employment within six (6) months preceding or twenty-four
(24) months following such a Change in Control unless such termination is (i)
because of your death or Disability, (ii) by the Company for Cause, or (iii) by
you other than for Good Reason. In the event your employment with the Company is
terminated for any reason more than six months before, or more than twenty-four
months after, a Change in Control of the Company, you shall not be entitled to
any benefits hereunder.


(ii)    Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty (30)
days after written Notice of Termination is given (which may be given at any
time after five (5) months of such absence) you shall not have returned to the
full-time performance of your duties, your employment may be terminated for
"Disability."


(iii)    Cause. Termination by the Company of your employment for "Cause" shall
mean termination:


(a) upon the commission by you of a willful serious act, such as embezzlement,
against the Company which is intended to enrich you at the expense of the
Company or upon your conviction of a felony involving moral turpitude, or


(b) in the event of willful, gross neglect or willful, gross misconduct
resulting in either case in material harm to the Company, or a violation of the
Company’s Code of Conduct. For purposes of this Section 3(iii), no act, or
failure to act, on your part shall be deemed "willful" unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
action or omission was in the best interest of the Company.


(iv)    Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without your
express written consent, the occurrence before or after (and reasonably
connected to) a Change in Control of the Company of any of the following
circumstances provided that you give a Notice of Termination to the Company
describing the occurrence of the circumstance within 90 days after the
circumstance occurs and the Company fails to substantially correct the
circumstance within 30 days after of such Notice of Termination is given:
(a)    Material Reduction in Base Pay—a material reduction by the Company in
your annual base salary as in effect on the date hereof or as the same may be
increased from time to time;




--------------------------------------------------------------------------------






(b)    Required Relocation—the Company's requiring you to be based at a Company
office more than 50 miles farther from your principal residence than the
Company's offices at which you are principally employed immediately prior to the
date of the Change in Control except for required travel on the Company's
business to an extent substantially consistent with your present business travel
obligations;


(c)    Failure to Pay Compensation—the failure by the Company to pay to you any
portion of your current compensation within seven (7) days of the date such
compensation is due or any portion of your compensation under any deferred
compensation program of the Company within thirty (30) days of the date such
compensation is due;


(d)    Failure to Comply with Employment Termination Procedure—any purported
termination of your employment that is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 3(v) hereof (and, if
applicable, the requirements of Section 3(iii) hereof), which purported
termination shall not be effective for purposes of this Agreement; or


(e)    Diminution of Position etc.—the assignment to you of any duties or
responsibilities, or the removal from you of any duties or responsibilities,
that constitutes a material diminution of your position, duties,
responsibilities or status as in effect preceding such Change in Control.


Your right to terminate your employment pursuant to this Section 3(iv) shall not
be affected by your incapacity due to physical or mental illness. Subject to the
requirement that you give a Notice of Termination to the Company within 90 days
after the occurrence of a circumstance constituting Good Reason, your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.


(v)    Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 6. "Notice of Termination"
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.


(vi)    Date of Termination. "Date of Termination" shall mean


(a)    Disability—if your employment is terminated for Disability in accordance
with Section 3(ii), thirty (30) days after Notice of Termination is given
(provided that you shall have been absent from the full-time performance of your
duties and shall not have returned to the full-time performance of your duties
during such 30-day period); or


(b)    Other than Disability—if your employment is terminated pursuant to
Section 3(iii) (Cause) or Section 3(iv) (Good Reason) hereof or for any other
reason (other




--------------------------------------------------------------------------------




than Disability), the date specified in the Notice of Termination (which, in the
case of a termination for Cause shall not be less than thirty (30) days from the
date such Notice of Termination is given, and in the case of a termination for
Good Reason shall not be less than thirty (30) nor more than sixty (60) days
from the date such Notice of Termination is given).


4.    Compensation Upon Termination. Following a Change in Control of the
Company, you shall be entitled to the following benefits during a period of
Disability, or upon termination of your employment within six (6) months
preceding or twenty-four (24) months following such a Change in Control:


(i)    Disability. During any period that you are absent from the full-time
performance of your duties with the Company as a result of Disability, you shall
receive the normal benefits provided by the Company to employees in your
classification in connection with a Disability. You shall not receive any
additional benefits under this Agreement. Thereafter, or in the event your
employment shall be terminated by reason of your death, your benefits shall be
determined under the Company's retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.


(ii)    Termination By Company For Cause or By You Not for Good Reason. If your
employment shall be terminated by the Company for Cause or by you other than for
Good Reason, the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any bonus or other
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.


(iii)    Termination by Company Other than for Cause or by You for Good Reason.
If your employment by the Company should be terminated by the Company other than
for Cause or Disability or if you should terminate your employment for Good
Reason, you shall be entitled to the benefits provided below:


(a)    Salary and Bonus to Date of Termination—the Company shall pay to you your
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given, plus all bonuses earned by you to the Date
of Termination that you would have received if you had remained in the
employment of the Company (including any bonus earned in the prior year but not
yet paid and a pro rata amount of any bonus earned during the year in which the
Date of Termination occurs, which shall be paid at the normal time), plus all
other amounts to which you are entitled under any compensation plan of the
Company, at the time such payments are due;


(b)    Lump Sum Severance Pay—in lieu of any further salary payments to you for
periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you, at the time specified in Section 4(iv), a lump sum
severance payment (together with the payments provided in paragraphs (c), (d)
and (e) below, the "Severance Payments") equal to two (2) times the sum of (i)
your highest annual rate of base salary




--------------------------------------------------------------------------------




in effect at any time before the Date of Termination, and (ii) the greater of
(x) the annual target bonus (annualized in the case of any bonus paid with
respect to a partial year) under the Company's then current Executive Incentive
Plan and Corporate Incentive Plan or any then current similar plans (the
"Management Incentive Plans") in effect on the Date of Termination or (y) the
annual target bonus (annualized in the case of any bonus paid with respect to a
partial year) under the Management Incentive Plans in effect immediately prior
to such Change in Control;


(c)    Payment of Health Insurance Cost—you will receive from the Company a lump
sum payment, in cash, equal to twenty-four (24) times the monthly cost you would
incur if you elected to receive COBRA coverage under all Company group health
plans under which you are receiving coverage at the time of your termination and
you will be permitted (but not required) to elect COBRA coverage under such plan
or plans for any period of time up to the maximum permitted under such plan or
plans;


(d)    Outplacement Services—the Company shall pay directly or reimburse you for
the cost of outplacement services with an outplacement firm selected by you for
a period of up to six months and for an amount not to exceed $25,000 provided
that such outplacement services must be received by you, and any reimbursable
expenses incurred by you submitted to the Company, within twenty-four (24)
months following your Date of Termination; and


(e)    Stock Option Vesting—unless otherwise provided in an equity award
agreement, you shall be fully vested as of the date of the Change in Control in
any and all equity awards (including but not limited to stock options and
restricted stock) held by you immediately prior to such Change in Control.


(iv)    Time of Payment.


(a) Direct Payment or Reimbursement. Amounts payable under Section 4(iii)(d)
(Outplacement Services) shall be paid directly by the Company when invoiced by
the provider of outplacement services, or reimbursed within 10 days after
Company receives reasonable proof of payment of such services by you.


    (b) Lump Sum Payments. Subject to Section 14, the payments provided for in
Section 4(iii)(b) (Lump Sum Severance Pay) and Section 4(iii)(c) (Payment of
Health Insurance Cost); provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to you
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) day after the Date of Termination. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to you payable
on the fifth day after demand therefor by the Company (together with interest at
the rate provided in section 1274(b)(2)(B) of the Code).






--------------------------------------------------------------------------------




(v)    No Requirement to Mitigate Payments. You shall not be required to
mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.


(vi)    Cut-Back to Avoid Excess Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, the aggregate present value of all
"payments in the nature of compensation" (within the meaning of Section 28OG of
the Code) provided to you in connection with a Change in Control of the Company
or the termination of your employment shall be one dollar less than the amount
that is fully deductible by the Company under Section 28OG of the Code and, to
the extent necessary, payments and benefits under this Agreement shall be
reduced in order that this limitation not be exceeded. Such reduction shall be
taken from the lump sum severance pay otherwise payable to you under Section
4(iii)(b). It is the intention of this Section 4(vi) to avoid excise taxes on
you under Section 4999 of the Code and the disallowance of a deduction to the
Company pursuant to Section 28OG of the Code.


5.    Successors, Binding Agreement.


(i)     Company To Require Successor To Assume Obligations. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you had terminated your employment for Good
Reason following a Change in Control of the Company regardless of whether such
succession constitutes a “Change in Control” under section 2(i). In order to
receive compensation under this Section 5, you must terminate your employment in
accordance with Section 3(iv) (including providing the Company or its successor
with a Notice of Termination within 90 days following the Company’s failure and
providing the Company with 30 days in which to correct its failure), however,
the failure of the Company to obtain such assumption and agreement prior to the
effectiveness of the succession shall be deemed the “Good Cause” that justifies
your termination of employment. As used in this Agreement, "Company" shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


(ii)    Agreement To Benefit Your Successors. This Agreement shall inure to the
benefit of and be enforceable by you and your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder had you continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the




--------------------------------------------------------------------------------




terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.


(iii)    Waiver of Defenses, Presumption. The Company expressly acknowledges and
agrees that you shall have a contractual right to the benefits provided
hereunder, and the Company expressly waives any ability, if possible, to deny
liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
In any dispute arising after a Change in Control of the Company as to whether
you are entitled to benefits under this Agreement, there shall be a presumption
that you are entitled to such benefits and the burden of proving otherwise shall
be on the Company.


(iv)    Payments Do Not Offset Other Amounts Due from Company. All benefits to
be paid hereunder shall be in addition to any Disability, workers' compensation,
or other Company benefit plan distribution, unpaid vacation or other unpaid
benefits that you have at the Date of Termination.


(v)    Termination of Agreement by Company. Notwithstanding anything to the
contrary contained in this Agreement, in the event that the scope or extent of
your employment duties or responsibilities with the Company are reduced as
determined by the Company in its sole discretion, this Agreement shall terminate
and the Company shall have no further obligations to you hereunder. The Company
shall deliver to you a written notice (the "Termination Notice") of such
determination and this Agreement shall terminate effective upon your receipt of
the Termination Notice; provided, however, that no Termination Notice shall be
effective if delivered within six (6) months prior to a Change in Control of the
Company.


6.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


7.    Miscellaneous.


(i) Amendment of Agreement. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board.


(ii) Waivers Do Not Apply To Subsequent Breaches. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.




--------------------------------------------------------------------------------






(iii) Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.


(iv) References to Statutes. All references to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections.


(v) Section Headings. Section, subsection and paragraph headings are for
convenience only and shall not be taken into account in the construal of this
Agreement.


(vi) Survival of Company’s Obligations. In the event of a Change in Control of
the Company during the term of this Agreement, the obligations of the Company
under Section 4 shall survive the expiration of the term of this Agreement
consistent with the periods referenced in Section 4.


(vii) Application of Code Section 409A. This Agreement is intended to comply
with Internal Revenue Code Section 409A and shall be construed in such manner as
to avoid a violation of said Code section.


8.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


9.    Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


10.    Resolution of Disputes


(i)    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in the State of New York, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator's award in any court having jurisdiction.


(ii)    Notification of a Dispute, Procedure. In the event that either party to
this Agreement seeks to dispute an action or inaction of the other party
(including but not limited to a claim of termination of your employment for a
specified reason, a claim that termination or Change in Control occurred on a
specified date, or a determination concerning an amount payable under Section
4), the party wishing to dispute the action or inaction shall give notice to the
other party that a dispute exists. In the case of a dispute regarding
termination of your employment, such notice shall be given within 15 days after
any Notice of Termination is given or, if the Notice of Termination is not
properly given, prior to the Date of Termination. In the case of any other
dispute, such notice shall be given reasonably promptly after the disputing
party becomes aware (or would have become aware upon the exercise of reasonable
diligence) of the facts giving rise to the dispute. Thereafter, you




--------------------------------------------------------------------------------




shall pursue the resolution of such dispute with reasonable diligence including
commencing an arbitration proceeding in accordance with Section 10(i) within 180
days after the notice of dispute is given and pursuing resolution of the dispute
through the arbitration proceeding with reasonable diligence. The Company shall
pay to you all reasonable legal fees and expenses incurred by you in contesting
or disputing any such termination or in seeking to obtain or enforce any right
or benefit provided by this Agreement provided that the Court or arbitrators do
not find that you acted in bad faith.


(iii)    Date of Termination. The Date of Termination provided under Section
3(vi) shall not be changed as a result of a dispute concerning the termination
of your employment.


(iv)    Delay in Payment of Amount Due. If the Company fails to pay any amount
due under Section 4 in connection with the termination of your employment and
you dispute such failure, payment of such amount shall be made no later than the
end of your first taxable year in which the you and the Company enter into a
legally binding settlement of such dispute, the Company concedes that the amount
is payable, or the Company is required to make such payment pursuant to a final
and nonappealable judgment or other binding decision.


11.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior Change in Control
agreements entered into between you and the Company and all other prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto with respect to the subject matter hereof.


12.    Payments Net of Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law.


13.    No Other Severance Payments. The benefits provided under this Agreement
in the event of a Change in Control are your exclusive severance benefit.
Accordingly, you agree that you will not receive benefits under any broad-based
severance plan of the Company if you receive any severance benefits under this
Agreement.


14.    Delayed Payment to Specified Employee. In the event that you are a
“Specified Employee” on your Date of Termination hereunder, no payment shall be
made to you under this Agreement until the day following the 6-month anniversary
of your Date of Termination. The preceding sentence shall not apply to:


(i) payment of reasonable legal fees and expenses incurred by you in connection
with a dispute, in accordance with Section 3(vi)(c);


(ii) payment of severance pay as provided in Section 4(iii)(b) but only to the
extent that such pay is paid on account of involuntary separation from service,
such pay does not exceed two times the lesser of your annualized compensation or
the amount that can be taken into account under Internal Revenue Code Section
401(a)(17) in the calendar year




--------------------------------------------------------------------------------




in which occurs your Date of Termination, and such pay is paid on or before the
last day of the second calendar year following the calendar year in which occurs
your Date of Termination, all within the meaning of within the meaning of Treas.
Reg. Sec. 1.409A-1(b)(9)(iii);


(iii) payment for outplacement services in accordance with Section 4(iii)(d); or


(v) the acceleration of vesting of any equity award (that does not constitute a
deferral of compensation under the Code Section 409A regulations) in accordance
with Section 4(iii)(e).


You are a “Specified Employee” if your Date of Termination occurs on or after
July 1 of a calendar year and you were a “key employee” within the meaning of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-consecutive month period ending on the preceding March 31. If your
Date of Termination occurs in a given calendar year before July 1 of that year,
you are a Specified Employee” if you were a “key employee” (within the meaning
of the preceding sentence) on any day during the second preceding 12-consecutive
month period ending on the preceding March 31.


If this letter sets forth our agreement on the subject matter thereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.












Sincerely,


COLUMBUS McKINNON CORPORATION




By: /S/ Ernest R. Verebelyi
Name: Ernest R. Verebelyi
Title:     Chairman of the Board


Agreed as of the 28th day of
February, 2017




/S/ Mark D. Morelli
Name: Mark D. Morelli
Title: President and Chief Executive Officer


